Citation Nr: 1813953	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-16 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right hydrocele, associated with post-operative right inguinal hernia.

2.  Entitlement to an increased disability rating in excess of 10 percent for post-operative right inguinal hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on had active service from January 1975 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously before the Board in December 2015 at which time it was remanded for additional development, including examinations.

In September 2014, the Veteran failed to appear for a Board hearing, and did not provide a reason for his failure to appear.  As such, his request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the course of the appeal, the Veteran reported he is in receipt of Social Security Administration (SSA) disability benefits.  Indeed, a review of the electronic claim file indicates the Veteran has been in receipt of SSA benefits since approximately December 1999.  No request by VA to obtain a copy of the Social Security Administration (SSA) claim and records associated with the claim has been made.  Such records are potentially relevant to the claims on appeal, as there is reference to the Veteran's hernia disability in correspondence from SSA.  VA's duty to assist the Veteran applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records; therefore, because the records from SSA may contain evidence pertinent to the issues on appeal, VA is obligated to obtain them.  See 38 C.F.R. § 3.159(c)(2) (2016); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Particularly, when the Board cannot say that the SSA records are not relevant to issues currently on appeal, a remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation, particularly medical records.  If such records do not exist or are otherwise not available, a negative response should be obtained in writing.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



